                Case 2:20-cv-01143-BJR Document 12 Filed 02/23/21 Page 1 of 2




 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6
      SALLY DINIUS,
 7                                                        No. 2:20-CV-1143-BJR
 8                                   Plaintiff,
             v.                                           ORDER GRANTING IN PART AND
 9                                                        DENYING IN PART MOTION TO
      WALMART STORES, INC.,                               CONTINUE PRETRIAL DEADLINES
10
                                     Defendant.
11

12
            Before the Court is an agreed motion by the parties that seeks to continue pretrial
13
     deadlines. Dkt. No. 11. Having reviewed the motion and the record in this case, the Court
14
     GRANTS IN PART and DENIES IN PART the motion for the reasons below.
15

16          Plaintiff filed her complaint in state court on April 16, 2020, alleging she was injured

17   when a large bottle of juice at a Walmart store fell from a shelf onto her neck and shoulder area.

18   Defendant removed the case to this Court on July 24, 2020. In a joint status report filed in
19
     November 2020, the parties indicated that this case is not complex. The Court set a trial date of
20
     October 18, 2021, as well as a number of pretrial deadlines.
21
            In this motion, the parties have proposed extending pretrial deadlines as follows:
22

23          •     Expert reports deadline: Extend from March 22, 2021, to June 28, 2021.

24          •     Discovery deadline: Extend from April 21, 2021, to July 28, 2021.

25          •     Dispositive motions deadline: Extend from May 21, 2021, until August 27, 2021.
26
     The parties have not proposed changing the trial date of October 18, 2021.

     ORDER - 1
               Case 2:20-cv-01143-BJR Document 12 Filed 02/23/21 Page 2 of 2




 1          The parties’ request to extend the filing deadline for dispositive motions to August 27,

 2   2021, is not feasible. Such an extension would mean that dispositive motions may not be fully
 3   briefed until October 1, 2021, leaving little time for the Court to consider and rule upon such
 4
     motions before the trial date of October 18, 2021.
 5
            The parties also have not shown good cause for the length of the proposed extensions.
 6
     The parties assert that: (1) their “initial exchange of written discovery was disturbed and/or
 7

 8   delayed as a result of issues surrounding service and reasonable disputes between the parties

 9   regarding the permissible scope of discovery and other legal matters related to discovery,” and

10   (2) counsel for both parties “have busy trial calendars with other matters in active litigation and
11   myriad conflicting deadlines which have further complicated matters.” However, such
12
     challenges are not unusual in litigation and do not warrant the parties’ request to extend the
13
     current pretrial deadlines by more than three months, particularly in a case that is not complex.
14
            Therefore, the Court declines to grant the extensions proposed by the parties. To
15

16   accommodate the parties while leaving sufficient time for the Court to consider and rule upon

17   dispositive motions well in advance of trial, the Court ORDERS that the pretrial deadlines below

18   are extended by eight weeks:
19
                              Event                               Current Deadline       New Deadline
20    Reports of expert witnesses under FRCP 26(a)(2) due            3/22/2021            5/17/2021
      Discovery completed by                                           4/21/2021            6/16/21
21
      All dispositive motions must be filed by                         5/21/2021           7/16/2021
22

23          DATED this 23rd day of February, 2021.

24

25                                                 A
                                                   Barbara Jacobs Rothstein
26                                                 U.S. District Court Judge

     ORDER - 2
